DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to Applicant’s claims filed 04/27/2020. 
Claims 1-20 are pending and have been examined here. 
Claim Objections
Claims 5-7 are objected to because of the following informalities:  
Claim 5 appears to have an inadvertent period in line 14.  Appropriate correction is required.
Claims 6-7 are objected to because they depend from claim 5 and do not cure the above deficiencies. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 1-20 are rejected under 35 U.S.C. § 101. The claims are drawn to ineligible patent subject matter, because the claims are directed to a recited judicial exception to patentability (an abstract idea), without claiming something significantly more than the judicial exception itself.
Claims are ineligible for patent protection if they are drawn to subject matter which is not within one of the four statutory categories, or, if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself. Alice Corp. v. CLS Bank Int'l, 375 U.S. ___ (2014).  Accordingly, claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea). In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. Claims which integrate the exception into a practical application of that exception are directed to patent eligible subject matter under 35 U.S.C. 101. If the claim fails to integrate the exception into a practical application of that exception, the claim is directed to an abstract idea.  Finally, if the claims are directed to a judicial exception to patentability, the claims are then analyzed determine whether the claims are directed to patent eligible subject matter by reciting meaningful limitations which transform the judicial exception into something significantly more than the judicial exception itself. If they do not, the claims are not directed towards eligible subject matter under 35 U.S.C. § 101.
Regarding independent claims 1, 8, and 15 the claims are directed to one of the four statutory categories (a machine, a machine, and a process, respectively.) The claimed invention of independent claims 1, 8, and 15 is directed to a judicial exception to patentability, an abstract idea. The claims include limitations which recite elements which can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019:
Mathematical Concepts: mathematical relationships, mathematical formulas or equations, and mathematical calculations;
Certain methods of organizing human activity: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
Mental processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Claims 1, 8, and 15, as a whole, recite the following limitations:
provide. . . a Uniform Hazardous Waste Manifest (UHWM). . form the UHWM. . . including one or more fields, the one or more fields including a signature field to receive a. . . signature; (claim 1; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could provide a form to a user; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial waste shipment entities would provide a UHWM form to entities in performing waste shipment services for customers)
receive data corresponding to the UHWM electronic form including a digital signature; (claim 1; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could receive information on a form; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial waste shipment entities would provide a UHWM form and receive data thereon in performing waste shipment services for customers)
compare one or more first values of the UHWM form to one or more second values of the updated version of the UHWM form; (claim 8; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could compare the two values on the forms; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial waste shipment entities would compare values on UHWM forms in performing waste shipment services for customers)
and generate an alert in response to a difference between the one or more first values and the one or more second values. (claim 8; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could generate an alert in response to differing values; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial waste shipment entities would generate alerts in response to differing values in performing waste shipment services for customers)
providing . . . a Uniform Hazardous Waste Manifest (UHWM) form including a signature input field; (claim 15; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could provide a form to a user; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial waste shipment entities would provide a UHWM form to entities in performing waste shipment services for customers)
receiving a signed version of the UHWM form; (claim 15; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could receive a signed version of the form; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial waste shipment entities would provide a UHWM form to entities and receive signed versions thereof in performing waste shipment services for customers)
capturing image data corresponding to a user concurrently with receiving the signed version; (claim 15; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could capture image data of a user signing a form; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial waste shipment entities would capture images of users signing forms in performing waste shipment services for customers)
Moving forward, the above recited abstract idea is not integrated into a practical application. 
The added limitations do not represent an integration of the abstract idea into a practical application because:
the claims represent mere instructions to implement an abstract idea on a computer, and merely use a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
the claims merely add insignificant extra-solution activity to the judicial exception (activity which can be characterized as incidental to the primary purpose or product that is merely a nominal or tangential addition to the claim). See MPEP 2106.05(g) and/or
the claims represent mere general linking of the use of the judicial exception to a particular technological environment or field of use. See MPEP 2016.05(h)
 Beyond those limitations which recite the abstract idea, the following limitations are added:
 A system comprising:  (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a computing device comprising: a communications interface to communicate with a communications network; (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
an input/output device including a touchscreen; (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a processor coupled to the network interface, the display, and the touch-sensitive interface; (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
and a memory accessible to the processor and configured to store data and processor- executable instructions that, when executed, cause the processor to: (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
an interface including (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
to the touchscreen, (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
electronic form (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
an electronic signature (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
store the UHWM electronic form in a datastore within the memory; (claim 1; the broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of post solution data gathering or output)
and send the UHWM electronic form and associated data to a waste management system through the communications network. (claim 1; the broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of post solution data gathering or output)
A system comprising: (claim 8; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a waste management system comprising a communications interface to communicate with a network; (claim 8; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a processor coupled to the communications interface; (claim 8; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
and a memory accessible to the processor, the memory to store data and to store processor-readable instructions that, when executed, cause the processor to: (claim 8; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
receive data related to a Uniform Hazardous Waste Manifest (UHWM) form from a first computing device through the network; (claim 8; the broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of pre solution data gathering or output)
store the UHWM form in a data store within the memory; (claim 8; the broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of pre solution data gathering or output)
receive an updated version of the UHWM form from one of the first computing device or a second computing device through the network; (claim 8; the broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of pre solution data gathering or output)
store the updated version of the UHWM form in the data store; (claim 8; the broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of pre solution data gathering or output)
a graphical interface to a touchscreen of a computing device, the graphical interface including (claim 15; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
and sending the signed version of the UHWM form to a waste management system through a network. (claim 15; the broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of post solution data gathering or output)
The claims, as a whole, are directed to the abstract idea(s) which they recite. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims, as a whole, are directed to the judicial exception.
Turning to the final prong of the test (Step 2B), independent claims 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no meaningful limitations which transform the exception into a patent eligible application. The following limitations have been characterized above as extra-solution activity:
store the UHWM electronic form in a datastore within the memory; (claim 1; the broadest reasonable interpretation of this limitation recites the court-recognized well-understood routine and conventional computer function of storing or retrieving information in memory)
and send the UHWM electronic form and associated data to a waste management system through the communications network. (claim 1; the broadest reasonable interpretation of this limitation recites the court-recognized well-understood routine and conventional computer function of sending or receiving information over a network)
receive data related to a Uniform Hazardous Waste Manifest (UHWM) form from a first computing device through the network; (claim 8; the broadest reasonable interpretation of this limitation recites the court-recognized well-understood routine and conventional computer function of sending or receiving information over a network)
store the UHWM form in a data store within the memory; (claim 8; the broadest reasonable interpretation of this limitation recites the court-recognized well-understood routine and conventional computer function of storing or retrieving information in memory)
receive an updated version of the UHWM form from one of the first computing device or a second computing device through the network; (claim 8; the broadest reasonable interpretation of this limitation recites the court-recognized well-understood routine and conventional computer function of sending or receiving information over a network)
store the updated version of the UHWM form in the data store; (claim 8; the broadest reasonable interpretation of this limitation recites the court-recognized well-understood routine and conventional computer function of storing or retrieving information in memory)
and sending the signed version of the UHWM form to a waste management system through a network. (claim 15; the broadest reasonable interpretation of this limitation recites the court-recognized well-understood routine and conventional computer function of sending or receiving information over a network)
As outlined above, the claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
Furthermore, no specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Besides performing the abstract idea itself, the generic computer components only serve to perform the court-recognized well-understood computer functions of receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory. See MPEP 2106.05(d). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.  The specification details any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation and because the Alice decision noted that generic structures that merely apply the abstract ideas are not significantly more than the abstract ideas.  Therefore, independent claims 1, 8, and 15 are rejected under 35 U.S.C. §101 as being directed to ineligible subject matter.
Claims 2-7, 9-14, and 16-20, recite the same abstract idea as their respective independent claims.
The following additional features are added in the dependent claims:
Claim 2:
wherein the computing device further comprises a camera to capture image data associated with a user in response to receiving the digital signature.
 Regarding the use of a camera, this limitation is generically recited an merely acts in its ordinary capacity to bring information into the system. Therefore, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Regarding the capturing of image data, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could capture image data of a user signing a form; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial waste shipment entities would capture images of users signing forms in performing waste shipment services for customers. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more. 
Claim 3:
wherein the processor-executable instructions cause the processor to generate a multi-dimensional signature value including data determined form one or more of a date stamp, a time stamp, geophysical location data, the digital signature, the image data, or a previous multi-dimensional signature value.
 Regarding the use of processor executable instructions, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Regarding generation of a multi-dimensional signature value, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could generate this value; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial waste shipment entities would capture generate multi-dimensional signature values in performing waste shipment services for customers. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 4:
wherein the associated data includes the image data.
 This limitation merely alters the information used in claim 3 above, and therefore further recites the abstract ideas used in claim 3 for the reasons outlined above. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 5:
wherein the waste management system comprises: a communications interface to communicate with the network;
a processor coupled to the communications interface;
and a memory accessible to the processor, the memory to store data and to store processor- readable instructions that, when executed, cause the processor to: 
receive the UHWM form and associated data;
determine an identifier associated with the UHWM form;
search one or more data stores to identify a previous version of the UHWM form based on the identifier;
compare the previous multi-dimensional signature value from the previous version of the UHWM form to a selected multi-dimensional signature value of the received UHWM form;
and generate an alert when the previous multi-dimensional signature value differs from the selected multi-dimensional signature value. compare one or more first values of the first UHWM electronic form to one or more second values of the updated version of the first UHWM electronic form;
and generate an alert in response to a difference between the one or more first values and the one or more second values.
 Regarding the physical components recited in the first three limitations, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Regarding the receive, determine, compare, and generate steps, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could perform each of these steps; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial waste shipment entities would perform the receipt of subsequent signatures and comparison of such to previously received signatures in forms and generate alerts in response to differences in performing waste shipment services for customers. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 6:
 wherein: the one or more first values include one or more first multi-dimensional signature values;
and the one or more second values include a version of the one or more first values.
 This limitation merely alters the information used in claim 5 above, and therefore further recites the abstract ideas used in claim 5 for the reasons outlined above. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 7:
wherein the processor-readable instructions cause the processor to compare one or more first values of the first UHWM electronic form to one or more second values.
Regarding the use of processor executable instructions, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Regarding the comparison step, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could perform this comparison; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial waste shipment entities would compare values of received forms in performing waste shipment services for customers. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
 Claim 9:
 wherein: the UHWM form includes one or more first multi-dimensional signature values;
and the updated version of the UHWM form includes one or more second multi-dimensional signature values including a version of the one or more first multi-dimensional signature values.
  This limitation merely alters the information used in claim 8 above, and therefore further recites the abstract ideas used in claim 8 for the reasons outlined above. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 10:
wherein the associated data includes the image data associated with a user of the first computing device.
  This limitation merely alters the information used in claim 8 above, and therefore further recites the abstract ideas used in claim 8 for the reasons outlined above. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 11:
wherein the processor-readable instructions cause the processor to: receive a second UHWM form from one or more of the first computing device or a second computing device;
store the second UHWM form in the datastore.
 Regarding the use of processor executable instructions, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Regarding the receive and store steps, the broadest reasonable interpretation of this limitation recites insignificant extra-solution activity in the form of pre-solution data gathering, the broadest reasonable interpretation of which comprises the court-recognized well-understood routine and conventional computer function of transmitting or receiving information over a network. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 12:
Pleas see the analysis of these elements regarding claim 1 above. 
Claim 13:
 Please see the analysis of these elements regarding claim 2 above. 
Claim 14:
 Please see the analysis of these elements regarding claim 3 above. 
Claim 16:
 automatically capturing, using the computing device, image data associated with each of the waste products and with a user operating the computing device;
automatically weighing each of the waste products;
automatically determining a classification for each of the waste products;
and automatically populating the UHWM form based on the capturing, the weighing, and the determining.
Regarding performing these steps “automatically” by a computer, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. The broadest reasonable interpretation of these limitations recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could capture an image, weigh a product, classify the product, and populate a form; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial waste shipment entities would perform these steps and populate a form with their results in performing waste shipment services for customers. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 17:
determining a multi-dimensional signature value based on one or more of signature data, date data, time data, location data, or waste data associated with the signed version of the UHWM form;
and storing the multi-dimensional signature value with the UHWM form.
 The broadest reasonable interpretation of these limitations recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could determine a signature value and store it along with a form; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial waste shipment entities would determine signature values and store them with a form in performing waste shipment services for customers. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more. 
Claim 18:
capturing image data associated with a user in response to receiving the signed version;
and wherein the multi-dimensional signature value includes data related to the image data.
 Regarding the use of a camera, this limitation is generically recited an merely acts in its ordinary capacity to bring information into the system. Therefore, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Regarding the capturing of image data, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could capture image data of a user signing a form and use it in generating a multi-dimensional signature value; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial waste shipment entities would capture images of users signing forms and use them in generating multi-dimensional signature values in performing waste shipment services for customers. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more. 
Claim 19:
wherein the multi-dimensional signature value comprises an optically readable code.
  This limitation merely alters the information used in claim 15 above, and therefore further recites the abstract ideas used in claim 15 for the reasons outlined above. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 20:
in response to receiving the signed version of the UHWM form, determining a manifest tracking number from the UHWM form;
retrieving a previous version of the signed version of the UHWM form from a data store;
comparing first data from the signed version of the UHWM electronic form to second data from the previous version;
and generating an alert when the first data differs from the second data by more than a threshold amount.
The broadest reasonable interpretation of these limitations recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could determine a tracking number, retrieve a previous form version, compare data, and generate an alert; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial waste shipment entities would perform these steps in order to ensure proper signature and data integrity in performing waste shipment services for customers. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more. 
The above limitations do not represent a practical application of the recited abstract idea. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims are also directed to the judicial exception.
Furthermore, the added limitations do not direct the claim to significantly more than the abstract idea. No specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Accordingly, none of the dependent claims 2-7, 9-14, and 16-20, individually, or as an ordered combination, are directed to patent eligible subject matter under 35 U.S.C. 101.
Please see MPEP §2106.05(d)(II) for a discussion of elements that the Courts have recognized as well-understood, routine, conventional, activity in particular fields.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance issued October 17, 2019 which can be found at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
Please see the Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. 573 U.S. ___ (2014) (found at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and the USPTO guidance materials regarding §101 analysis at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0, which includes the Federal Register guidance and notice, a quick reference sheet, and the training slides. See also MPEP §2106.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burns et al. (U.S. PG Pub. No. 20130346338; hereinafter "Burns").
As per claim 1, Burns teaches:
A system comprising: 
Burns teaches a system and method for tracking hazardous waste. (Burns: abstract, paragraph [0002])
a computing device comprising: a communications interface to communicate with a communications network;
Burns teaches a handheld which may comprise a tablet computer, laptop computer, computer, electronic device. (Burns: paragraph [0039]) Burns further teaches that the handheld may have a wireless communication interface. (Burns: paragraph [0037])
an input/output device including a touchscreen;
Burns teaches a handheld which may comprise a tablet computer, laptop computer, computer, electronic device. (Burns: paragraph [0039]) Burns further teaches that the handheld may comprise an input/output device including a touchscreen. (Burns: paragraph [0070])
a processor coupled to the network interface, the display, and the touch-sensitive interface;
Burns teaches a handheld which may comprise a tablet computer, laptop computer, computer, electronic device and therefore teaches the implementation of the handheld using a processor which performs the functioning of the system by executing code stored in memory which may comprise a non-transitory computer readable storage medium. (Burns: paragraph [0039]) Burns further teaches that the handheld may comprise an input/output device including a touchscreen. (Burns: paragraph [0070], Fig. 4)
and a memory accessible to the processor and configured to store data and processor- executable instructions that, when executed, cause the processor to: 
Burns teaches a handheld which may comprise a tablet computer, laptop computer, computer, electronic device and therefore teaches the implementation of the handheld using a processor which performs the functioning of the system by executing code stored in memory which may comprise a non-transitory computer readable storage medium. (Burns: paragraph [0039]) Burns further teaches that the handheld may comprise an input/output device including a touchscreen. (Burns: paragraph [0070], Fig. 4)
provide an interface including a Uniform Hazardous Waste Manifest (UHWM) electronic form to the touchscreen, the UHWM electronic form including one or more fields, the one or more fields including a signature field to receive an electronic signature;
Burns teaches that the manifest form used in the system may comprise EPA Form 8700-22, 8700-22A and therefore teaches a Uniform Hazardous Waste Manifest. (Burns: paragraphs [0030, 100, 114-115, 125]) Burns further teaches that the manifest may be displayed on the handheld which comprises the touchscreen. (Burns: paragraph [0028, 39, 54, 61-63, 97], Fig. 3) Burns further teaches signature fields on the 8700-22 and 8700-22A forms. (Burns: paragraph [0114-116]) Burns further teaches the receipt of a signature on the electronic UHWM form. (Burns: paragraph [0114-117, 120])
receive data corresponding to the UHWM electronic form including a digital signature;
Burns teaches that the manifest form used in the system may comprise EPA Form 8700-22, 8700-22A and therefore teaches a Uniform Hazardous Waste Manifest. (Burns: paragraphs [0030, 100, 114-115, 125]) Burns further teaches that the manifest may be displayed on the handheld which comprises the touchscreen. (Burns: paragraph [0028, 39, 54, 61-63, 97], Fig. 3) Burns further teaches signature fields on the 8700-22 and 8700-22A forms. (Burns: paragraph [0114-116]) Burns further teaches the receipt of a signature on the electronic UHWM form. (Burns: paragraph [0114-117, 120])
store the UHWM electronic form in a datastore within the memory;
Burns further teaches that the form may be saved as a PDF file. (Burns: paragraphs [0039, 73])
and send the UHWM electronic form and associated data to a waste management system through the communications network.
 Burns further teaches that the form may be sent to the appropriate parties including a waste management system. (Burns: paragraph [0011, 97, 116])
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Burns in view of Diamond et al. (U.S. PG Pub. No. 20150170309; hereinafter "Diamond").
As per claim 2, Burns teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
wherein the computing device further comprises a camera to capture image data associated with a user in response to receiving the digital signature.
 Diamond, however, teaches that in response to a user signing a form on a mobile delivery device, the device may be controlled to capture image or video data of the user signing on the device, and the two may be married and stored in a database for proof of delivery. (Diamond: paragraphs [0023, 27-29, 33-37] Figs 1, 2, 4) Diamond teaches combining the above elements with the teachings of Burns for the benefit of enabling a sending party to perform functions including identifying a party that may have fraudulently received the goods or services, or confirming that a party actually received the goods or services (which may useful if a party is attempting to claim that they did not receive the goods or services, and is therefore requesting a refund). (Diamond: paragraph [0007]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Diamond with the teachings of Burns to achieve the aforementioned benefits.
As per claim 3, Burns in view of Diamond teaches all of the limitations of claim 2, and further teaches:
wherein the processor-executable instructions cause the processor to generate a multi-dimensional signature value including data determined form one or more of a date stamp, a time stamp, geophysical location data, the digital signature, the image data, or a previous multi-dimensional signature value.
 Diamond, as outlined above, teaches that in response to a user signing a form on a mobile delivery device, the device may be controlled to capture image or video data of the user signing on the device, and the two may be married and stored in a database for proof of delivery. (Diamond: paragraphs [0023, 27-29, 33-37] Figs 1, 2, 4) Diamond further teaches the association of the date, a timestamp, image data, the signature, and location data with the signature. (Diamond: paragraphs [0037-42], Figs. 1, 2, 4) The motivation to combine Diamond persists.
As per claim 4, Burns in view of Diamond teaches all of the limitations of claim 2, and further teaches:
wherein the associated data includes the image data.
 Diamond, as outlined above, teaches that in response to a user signing a form on a mobile delivery device, the device may be controlled to capture image or video data of the user signing on the device, and the two may be married and stored in a database for proof of delivery. (Diamond: paragraphs [0023, 27-29, 33-37] Figs 1, 2, 4) Diamond further teaches the association of the date, a timestamp, image data, the signature, and location data with the signature. (Diamond: paragraphs [0037-42], Figs. 1, 2, 4) The motivation to combine Diamond persists.
As per claim 15, Burns teaches:
A method comprising:
Burns teaches a system and method for tracking hazardous waste. (Burns: abstract, paragraph [0002])
providing a graphical interface to a touchscreen of a computing device, the graphical interface including a Uniform Hazardous Waste Manifest (UHWM) form including a signature input field;
Burns teaches that the manifest form used in the system may comprise EPA Form 8700-22, 8700-22A and therefore teaches a Uniform Hazardous Waste Manifest. (Burns: paragraphs [0030, 100, 114-115, 125]) Burns further teaches that the manifest may be displayed on the handheld which comprises the touchscreen. (Burns: paragraph [0028, 39, 54, 61-63, 97], Fig. 3) Burns further teaches signature fields on the 8700-22 and 8700-22A forms. (Burns: paragraph [0114-116]) Burns further teaches the receipt of a signature on the electronic UHWM form. (Burns: paragraph [0114-117, 120])
receiving a signed version of the UHWM form;
 Burns teaches that the manifest form used in the system may comprise EPA Form 8700-22, 8700-22A and therefore teaches a Uniform Hazardous Waste Manifest. (Burns: paragraphs [0030, 100, 114-115, 125]) Burns further teaches that the manifest may be displayed on the handheld which comprises the touchscreen. (Burns: paragraph [0028, 39, 54, 61-63, 97], Fig. 3) Burns further teaches signature fields on the 8700-22 and 8700-22A forms. (Burns: paragraph [0114-116]) Burns further teaches the receipt of a signature on the electronic UHWM form. (Burns: paragraph [0114-117, 120])
Burns does not appear to explicitly teach:
capturing image data corresponding to a user concurrently with receiving the signed version;
Diamond, however, teaches that in response to a user signing a form on a mobile delivery device, the device may be controlled to capture image or video data of the user signing on the device, and the two may be married and stored in a database for proof of delivery. (Diamond: paragraphs [0023, 27-29, 33-37] Figs 1, 2, 4) Diamond teaches combining the above elements with the teachings of Burns for the benefit of enabling a sending party to perform functions including identifying a party that may have fraudulently received the goods or services, or confirming that a party actually received the goods or services (which may useful if a party is attempting to claim that they did not receive the goods or services, and is therefore requesting a refund). (Diamond: paragraph [0007]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Diamond with the teachings of Burns to achieve the aforementioned benefits.  
Burns in view of Diamond further teaches:
and sending the signed version of the UHWM form to a waste management system through a network.
Burns further teaches that the form may be sent to the appropriate parties including a waste management system. (Burns: paragraph [0011, 97, 116])  
As per claim 17, Burns in view of Diamond teaches all of the limitations of claim 15, as outlined above, and further teaches:
determining a multi-dimensional signature value based on one or more of signature data, date data, time data, location data, or waste data associated with the signed version of the UHWM form;
Diamond, as outlined above, teaches that in response to a user signing a form on a mobile delivery device, the device may be controlled to capture image or video data of the user signing on the device, and the two may be married and stored in a database for proof of delivery. (Diamond: paragraphs [0023, 27-29, 33-37] Figs 1, 2, 4) Diamond further teaches the association of the date, a timestamp, image data, the signature, and location data with the signature. (Diamond: paragraphs [0037-42], Figs. 1, 2, 4) The motivation to combine Diamond persists.
and storing the multi-dimensional signature value with the UHWM form.
 Diamond, as outlined above, teaches that in response to a user signing a form on a mobile delivery device, the device may be controlled to capture image or video data of the user signing on the device, and the two may be married and stored in a database for proof of delivery. (Diamond: paragraphs [0023, 27-29, 33-37] Figs 1, 2, 4) Diamond further teaches the association of the date, a timestamp, image data, the signature, and location data with the signature. (Diamond: paragraphs [0037-42], Figs. 1, 2, 4) The motivation to combine Diamond persists.
As per claim 18 Burns in view of Diamond teaches all of the limitations of claim 17, as outlined above, and further teaches: 
capturing image data associated with a user in response to receiving the signed version;
Diamond, as outlined above, teaches that in response to a user signing a form on a mobile delivery device, the device may be controlled to capture image or video data of the user signing on the device, and the two may be married and stored in a database for proof of delivery. (Diamond: paragraphs [0023, 27-29, 33-37] Figs 1, 2, 4) Diamond further teaches the association of the date, a timestamp, image data, the signature, and location data with the signature. (Diamond: paragraphs [0037-42], Figs. 1, 2, 4) The motivation to combine Diamond persists.
and wherein the multi-dimensional signature value includes data related to the image data.
 Diamond, as outlined above, teaches that in response to a user signing a form on a mobile delivery device, the device may be controlled to capture image or video data of the user signing on the device, and the two may be married and stored in a database for proof of delivery. (Diamond: paragraphs [0023, 27-29, 33-37] Figs 1, 2, 4) Diamond further teaches the association of the date, a timestamp, image data, the signature, and location data with the signature. (Diamond: paragraphs [0037-42], Figs. 1, 2, 4) The motivation to combine Diamond persists.
Claims 5-7 and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Burns in view of Diamond further in view of Kim et al. (Korean Patent Document No. KR101789298B1; hereinafter "Kim").
As per claim 5, Burns in view of Diamond teaches all of the limitations of claim 3, as outlined above, and further teaches:
wherein the waste management system comprises: a communications interface to communicate with the network;
Burns further teaches a waste tracking management system 110 which may be in communication with the handheld 150, and which may comprise a communications interface connected to a processor which performs the functions of the system by executing code stored in a memory which may comprise a non-transitory computer readable storage medium. (Burns: paragraphs [0032, 34, 70], Fig. 1)
a processor coupled to the communications interface;
Burns further teaches a waste tracking management system 110 which may be in communication with the handheld 150, and which may comprise a communications interface connected to a processor which performs the functions of the system by executing code stored in a memory which may comprise a non-transitory computer readable storage medium. (Burns: paragraphs [0032, 34, 70], Fig. 1)
and a memory accessible to the processor, the memory to store data and to store processor- readable instructions that, when executed, cause the processor to: receive the UHWM form and associated data;
 Burns further teaches a waste tracking management system 110 which may be in communication with the handheld 150, and which may comprise a communications interface connected to a processor which performs the functions of the system by executing code stored in a memory which may comprise a non-transitory computer readable storage medium. (Burns: paragraphs [0032, 34, 70], Fig. 1)  Burns further teaches that the form may be sent to the appropriate parties including a waste management system. (Burns: paragraph [0011, 97, 116])
With respect to the following limitation:
determine an identifier associated with the UHWM form;
Burns teaches that the manifest form used in the system may comprise EPA Form 8700-22, 8700-22A and therefore teaches a Uniform Hazardous Waste Manifest. (Burns: paragraphs [0030, 100, 114-115, 125]) Burns further teaches that the manifest may be displayed on the handheld which comprises the touchscreen. (Burns: paragraph [0028, 39, 54, 61-63, 97], Fig. 3) Burns further teaches signature fields on the 8700-22 and 8700-22A forms. (Burns: paragraph [0114-116])  Burns further teaches that the signature may be compared to an exemplar signature in order to determine whether an appropriate signature has been obtained. (Burns: paragraph [0092-92]) Burns further teaches indexing the manifests using barcodes. (Burns: paragraph [0115]) Burns, however, does not appear to explicitly teach that this is performed digitally by looking up an identifier associated with a previous version of the form to comparison to previously signed forms. 
Kim, however, teaches that a barcode stored in association with a previous version of a form may be used to reference a previous version of a form when signing, and the previous signature may be compared to the currently accepted signature in order to determine whether the two are sufficiently similar. (Kim: paragraphs [0066-70, 96-97]) Kim further teaches one or more alerts in the form of "pass or don't pass" indications may be given if the various values used to determine the similarity of the signature do not meet set criteria and similarity thresholds. (Kim: paragraph [0071-88]) Kim teaches combining the above elements with the teachings of Burns in view of Diamond for the benefit of facilitating identification of a principle and preventing the repudiation of a signer of a contract in a later confirmation process. (Kim: paragraphs [0019-20]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim with the teachings of Burns in view of Diamond to achieve the aforementioned benefits.  
Burns in view of Diamond further in view of Kim further teaches:
search one or more data stores to identify a previous version of the UHWM form based on the identifier;
Burns teaches that the manifest form used in the system may comprise EPA Form 8700-22, 8700-22A and therefore teaches a Uniform Hazardous Waste Manifest. (Burns: paragraphs [0030, 100, 114-115, 125]) Burns further teaches that the manifest may be displayed on the handheld which comprises the touchscreen. (Burns: paragraph [0028, 39, 54, 61-63, 97], Fig. 3) Burns further teaches signature fields on the 8700-22 and 8700-22A forms. (Burns: paragraph [0114-116])  Burns further teaches that the signature may be compared to an exemplar signature in order to determine whether an appropriate signature has been obtained. (Burns: paragraph [0092-92]) Burns further teaches indexing the manifests using barcodes. (Burns: paragraph [0115]) Kim, as outlined above, teaches that a barcode stored in association with a previous version of a form may be used to reference a previous version of a form when signing, and the previous signature may be compared to the currently accepted signature in order to determine whether the two are sufficiently similar. (Kim: paragraphs [0066-70, 96-97]) Kim further teaches one or more alerts in the form of "pass or don't pass" indications may be given if the various values used to determine the similarity of the signature do not meet set criteria and similarity thresholds. (Kim: paragraph [0071-88]) The motivation to combine Kim persists.
compare the previous multi-dimensional signature value from the previous version of the UHWM form to a selected multi-dimensional signature value of the received UHWM form;
Burns teaches that the manifest form used in the system may comprise EPA Form 8700-22, 8700-22A and therefore teaches a Uniform Hazardous Waste Manifest. (Burns: paragraphs [0030, 100, 114-115, 125]) Burns further teaches that the manifest may be displayed on the handheld which comprises the touchscreen. (Burns: paragraph [0028, 39, 54, 61-63, 97], Fig. 3) Burns further teaches signature fields on the 8700-22 and 8700-22A forms. (Burns: paragraph [0114-116])  Burns further teaches that the signature may be compared to an exemplar signature in order to determine whether an appropriate signature has been obtained. (Burns: paragraph [0092-92]) Burns further teaches indexing the manifests using barcodes. (Burns: paragraph [0115]) Kim, as outlined above, teaches that a barcode stored in association with a previous version of a form may be used to reference a previous version of a form when signing, and the previous signature may be compared to the currently accepted signature in order to determine whether the two are sufficiently similar. (Kim: paragraphs [0066-70, 96-97]) Kim further teaches one or more alerts in the form of "pass or don't pass" indications may be given if the various values used to determine the similarity of the signature do not meet set criteria and similarity thresholds. (Kim: paragraph [0071-88]) The motivation to combine Kim persists.
and generate an alert when the previous multi-dimensional signature value differs from the selected multi-dimensional signature value. compare one or more first values of the first UHWM electronic form to one or more second values of the updated version of the first UHWM electronic form;
Burns teaches that the manifest form used in the system may comprise EPA Form 8700-22, 8700-22A and therefore teaches a Uniform Hazardous Waste Manifest. (Burns: paragraphs [0030, 100, 114-115, 125]) Burns further teaches that the manifest may be displayed on the handheld which comprises the touchscreen. (Burns: paragraph [0028, 39, 54, 61-63, 97], Fig. 3) Burns further teaches signature fields on the 8700-22 and 8700-22A forms. (Burns: paragraph [0114-116])  Burns further teaches that the signature may be compared to an exemplar signature in order to determine whether an appropriate signature has been obtained. (Burns: paragraph [0092-92]) Burns further teaches indexing the manifests using barcodes. (Burns: paragraph [0115]) Kim, as outlined above, teaches that a barcode stored in association with a previous version of a form may be used to reference a previous version of a form when signing, and the previous signature may be compared to the currently accepted signature in order to determine whether the two are sufficiently similar. (Kim: paragraphs [0066-70, 96-97]) Kim further teaches one or more alerts in the form of "pass or don't pass" indications may be given if the various values used to determine the similarity of the signature do not meet set criteria and similarity thresholds. (Kim: paragraph [0071-88]) The motivation to combine Kim persists.
and generate an alert in response to a difference between the one or more first values and the one or more second values.
 Burns teaches that the manifest form used in the system may comprise EPA Form 8700-22, 8700-22A and therefore teaches a Uniform Hazardous Waste Manifest. (Burns: paragraphs [0030, 100, 114-115, 125]) Burns further teaches that the manifest may be displayed on the handheld which comprises the touchscreen. (Burns: paragraph [0028, 39, 54, 61-63, 97], Fig. 3) Burns further teaches signature fields on the 8700-22 and 8700-22A forms. (Burns: paragraph [0114-116])  Burns further teaches that the signature may be compared to an exemplar signature in order to determine whether an appropriate signature has been obtained. (Burns: paragraph [0092-92]) Burns further teaches indexing the manifests using barcodes. (Burns: paragraph [0115]) Kim, as outlined above, teaches that a barcode stored in association with a previous version of a form may be used to reference a previous version of a form when signing, and the previous signature may be compared to the currently accepted signature in order to determine whether the two are sufficiently similar. (Kim: paragraphs [0066-70, 96-97]) Kim further teaches one or more alerts in the form of "pass or don't pass" indications may be given if the various values used to determine the similarity of the signature do not meet set criteria and similarity thresholds. (Kim: paragraph [0071-88]) The motivation to combine Kim persists.
As per claim 6, Burns in view of Diamond further in view of Kim teaches all of the limitations of claim 5, as outlined above, and further teaches:
wherein: the one or more first values include one or more first multi-dimensional signature values;
Burns teaches that the manifest form used in the system may comprise EPA Form 8700-22, 8700-22A and therefore teaches a Uniform Hazardous Waste Manifest. (Burns: paragraphs [0030, 100, 114-115, 125]) Burns further teaches that the manifest may be displayed on the handheld which comprises the touchscreen. (Burns: paragraph [0028, 39, 54, 61-63, 97], Fig. 3) Burns further teaches signature fields on the 8700-22 and 8700-22A forms. (Burns: paragraph [0114-116])  Burns further teaches that the signature may be compared to an exemplar signature in order to determine whether an appropriate signature has been obtained. (Burns: paragraph [0092-92]) Burns further teaches indexing the manifests using barcodes. (Burns: paragraph [0115]) Kim, as outlined above, teaches that a barcode stored in association with a previous version of a form may be used to reference a previous version of a form when signing, and the previous signature may be compared to the currently accepted signature in order to determine whether the two are sufficiently similar. (Kim: paragraphs [0066-70, 96-97]) Kim further teaches one or more alerts in the form of "pass or don't pass" indications may be given if the various values used to determine the similarity of the signature do not meet set criteria and similarity thresholds. (Kim: paragraph [0071-88]) The motivation to combine Kim persists.
and the one or more second values include a version of the one or more first values.
 Burns teaches that the manifest form used in the system may comprise EPA Form 8700-22, 8700-22A and therefore teaches a Uniform Hazardous Waste Manifest. (Burns: paragraphs [0030, 100, 114-115, 125]) Burns further teaches that the manifest may be displayed on the handheld which comprises the touchscreen. (Burns: paragraph [0028, 39, 54, 61-63, 97], Fig. 3) Burns further teaches signature fields on the 8700-22 and 8700-22A forms. (Burns: paragraph [0114-116])  Burns further teaches that the signature may be compared to an exemplar signature in order to determine whether an appropriate signature has been obtained. (Burns: paragraph [0092-92]) Burns further teaches indexing the manifests using barcodes. (Burns: paragraph [0115]) Kim, as outlined above, teaches that a barcode stored in association with a previous version of a form may be used to reference a previous version of a form when signing, and the previous signature may be compared to the currently accepted signature in order to determine whether the two are sufficiently similar. (Kim: paragraphs [0066-70, 96-97]) Kim further teaches one or more alerts in the form of "pass or don't pass" indications may be given if the various values used to determine the similarity of the signature do not meet set criteria and similarity thresholds. (Kim: paragraph [0071-88]) The motivation to combine Kim persists.
As per claim 7, Burns in view of Diamond further in view of Kim teaches all of the limitations of claim 6, as outlined above, and further teaches:
wherein the processor-readable instructions cause the processor to compare one or more first values of the first UHWM electronic form to one or more second values.
 Burns teaches that the manifest form used in the system may comprise EPA Form 8700-22, 8700-22A and therefore teaches a Uniform Hazardous Waste Manifest. (Burns: paragraphs [0030, 100, 114-115, 125]) Burns further teaches that the manifest may be displayed on the handheld which comprises the touchscreen. (Burns: paragraph [0028, 39, 54, 61-63, 97], Fig. 3) Burns further teaches signature fields on the 8700-22 and 8700-22A forms. (Burns: paragraph [0114-116])  Burns further teaches that the signature may be compared to an exemplar signature in order to determine whether an appropriate signature has been obtained. (Burns: paragraph [0092-92]) Burns further teaches indexing the manifests using barcodes. (Burns: paragraph [0115]) Kim, as outlined above, teaches that a barcode stored in association with a previous version of a form may be used to reference a previous version of a form when signing, and the previous signature may be compared to the currently accepted signature in order to determine whether the two are sufficiently similar. (Kim: paragraphs [0066-70, 96-97]) Kim further teaches one or more alerts in the form of "pass or don't pass" indications may be given if the various values used to determine the similarity of the signature do not meet set criteria and similarity thresholds. (Kim: paragraph [0071-88]) The motivation to combine Kim persists.
As per claim 19, Burns in view of Diamond teaches all of the limitations of claim 15, as outlined above. With respect to the following limitation:
wherein the multi-dimensional signature value comprises an optically readable code.
 Burns teaches that the manifest form used in the system may comprise EPA Form 8700-22, 8700-22A and therefore teaches a Uniform Hazardous Waste Manifest. (Burns: paragraphs [0030, 100, 114-115, 125]) Burns further teaches that the manifest may be displayed on the handheld which comprises the touchscreen. (Burns: paragraph [0028, 39, 54, 61-63, 97], Fig. 3) Burns further teaches signature fields on the 8700-22 and 8700-22A forms. (Burns: paragraph [0114-116])  Burns further teaches that the signature may be compared to an exemplar signature in order to determine whether an appropriate signature has been obtained. (Burns: paragraph [0092-92]) Burns further teaches indexing the manifests using barcodes. (Burns: paragraph [0115]) Burns further teaches that as updates to the disposition of the manifest are made, the handheld may transmit them to the central system via a sync process. (Burns: paragraph [0109])  Burns, however, does not appear to explicitly teach that this is performed digitally by looking up an identifier associated with a previous version of the form to comparison to previously signed forms.
Kim, however, teaches that a barcode stored in association with a previous version of a form may be used to reference a previous version of a form when signing, and the previous signature may be compared to the currently accepted signature in order to determine whether the two are sufficiently similar. (Kim: paragraphs [0066-70, 96-97]) Kim further teaches one or more alerts in the form of "pass or don't pass" indications may be given if the various values used to determine the similarity of the signature do not meet set criteria and similarity thresholds. (Kim: paragraph [0071-88]) Kim teaches combining the above elements with the teachings of Burns for the benefit of facilitating identification of a principle and preventing the repudiation of a signer of a contract in a later confirmation process. (Kim: paragraphs [0019-20]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim with the teachings of Burns to achieve the aforementioned benefits.
As per claim 20, Burns in view of Diamond teaches all of the limitations of claim 15, as outlined above. With respect to the following limitation:
in response to receiving the signed version of the UHWM form, determining a manifest tracking number from the UHWM form;
 Burns teaches that the manifest form used in the system may comprise EPA Form 8700-22, 8700-22A and therefore teaches a Uniform Hazardous Waste Manifest. (Burns: paragraphs [0030, 100, 114-115, 125]) Burns further teaches that the manifest may be displayed on the handheld which comprises the touchscreen. (Burns: paragraph [0028, 39, 54, 61-63, 97], Fig. 3) Burns further teaches signature fields on the 8700-22 and 8700-22A forms. (Burns: paragraph [0114-116])  Burns further teaches that the signature may be compared to an exemplar signature in order to determine whether an appropriate signature has been obtained. (Burns: paragraph [0092-92]) Burns further teaches indexing the manifests using barcodes (manifest tracking numbers). (Burns: paragraph [0115]) Burns further teaches that as updates to the disposition of the manifest are made, the handheld may transmit them to the central system via a sync process. (Burns: paragraph [0109])  Burns, however, does not appear to explicitly teach that this is performed digitally by looking up an identifier associated with a previous version of the form to comparison to previously signed forms.
Kim, however, teaches that a barcode stored in association with a previous version of a form may be used to reference a previous version of a form when signing, and the previous signature may be compared to the currently accepted signature in order to determine whether the two are sufficiently similar. (Kim: paragraphs [0066-70, 96-97]) Kim further teaches one or more alerts in the form of "pass or don't pass" indications may be given if the various values used to determine the similarity of the signature do not meet set criteria and similarity thresholds. (Kim: paragraph [0071-88]) Kim teaches combining the above elements with the teachings of Burns for the benefit of facilitating identification of a principle and preventing the repudiation of a signer of a contract in a later confirmation process. (Kim: paragraphs [0019-20]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim with the teachings of Burns to achieve the aforementioned benefits.
Burns in view of Diamond further in view of Kim further teaches:
retrieving a previous version of the signed version of the UHWM form from a data store;
Burns teaches that the manifest form used in the system may comprise EPA Form 8700-22, 8700-22A and therefore teaches a Uniform Hazardous Waste Manifest. (Burns: paragraphs [0030, 100, 114-115, 125]) Burns further teaches that the manifest may be displayed on the handheld which comprises the touchscreen. (Burns: paragraph [0028, 39, 54, 61-63, 97], Fig. 3) Burns further teaches signature fields on the 8700-22 and 8700-22A forms. (Burns: paragraph [0114-116])  Burns further teaches that the signature may be compared to an exemplar signature in order to determine whether an appropriate signature has been obtained. (Burns: paragraph [0092-92]) Burns further teaches indexing the manifests using barcodes. (Burns: paragraph [0115]) Burns further teaches that as updates to the disposition of the manifest are made, the handheld may transmit them to the central system via a sync process. (Burns: paragraph [0109]) Kim, as outlined above, teaches that a barcode stored in association with a previous version of a form may be used to reference a previous version of a form when signing, and the previous signature may be compared to the currently accepted signature in order to determine whether the two are sufficiently similar. (Kim: paragraphs [0066-70, 96-97]) Kim further teaches one or more alerts in the form of "pass or don't pass" indications may be given if the various values used to determine the similarity of the signature do not meet set criteria and similarity thresholds. (Kim: paragraph [0071-88]) The motivation to combine Kim persists.
comparing first data from the signed version of the UHWM electronic form to second data from the previous version;
Burns teaches that the manifest form used in the system may comprise EPA Form 8700-22, 8700-22A and therefore teaches a Uniform Hazardous Waste Manifest. (Burns: paragraphs [0030, 100, 114-115, 125]) Burns further teaches that the manifest may be displayed on the handheld which comprises the touchscreen. (Burns: paragraph [0028, 39, 54, 61-63, 97], Fig. 3) Burns further teaches signature fields on the 8700-22 and 8700-22A forms. (Burns: paragraph [0114-116])  Burns further teaches that the signature may be compared to an exemplar signature in order to determine whether an appropriate signature has been obtained. (Burns: paragraph [0092-92]) Burns further teaches indexing the manifests using barcodes. (Burns: paragraph [0115]) Burns further teaches that as updates to the disposition of the manifest are made, the handheld may transmit them to the central system via a sync process. (Burns: paragraph [0109]) Kim, as outlined above, teaches that a barcode stored in association with a previous version of a form may be used to reference a previous version of a form when signing, and the previous signature may be compared to the currently accepted signature in order to determine whether the two are sufficiently similar. (Kim: paragraphs [0066-70, 96-97]) Kim further teaches one or more alerts in the form of "pass or don't pass" indications may be given if the various values used to determine the similarity of the signature do not meet set criteria and similarity thresholds. (Kim: paragraph [0071-88]) The motivation to combine Kim persists.
and generating an alert when the first data differs from the second data by more than a threshold amount.
 Burns teaches that the manifest form used in the system may comprise EPA Form 8700-22, 8700-22A and therefore teaches a Uniform Hazardous Waste Manifest. (Burns: paragraphs [0030, 100, 114-115, 125]) Burns further teaches that the manifest may be displayed on the handheld which comprises the touchscreen. (Burns: paragraph [0028, 39, 54, 61-63, 97], Fig. 3) Burns further teaches signature fields on the 8700-22 and 8700-22A forms. (Burns: paragraph [0114-116])  Burns further teaches that the signature may be compared to an exemplar signature in order to determine whether an appropriate signature has been obtained. (Burns: paragraph [0092-92]) Burns further teaches indexing the manifests using barcodes. (Burns: paragraph [0115]) Burns further teaches that as updates to the disposition of the manifest are made, the handheld may transmit them to the central system via a sync process. (Burns: paragraph [0109]) Kim, as outlined above, teaches that a barcode stored in association with a previous version of a form may be used to reference a previous version of a form when signing, and the previous signature may be compared to the currently accepted signature in order to determine whether the two are sufficiently similar. (Kim: paragraphs [0066-70, 96-97]) Kim further teaches one or more alerts in the form of "pass or don't pass" indications may be given if the various values used to determine the similarity of the signature do not meet set criteria and similarity thresholds. (Kim: paragraph [0071-88]) The motivation to combine Kim persists.
Claims 8-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Burns in view of Kim.
As per claim 8, Burns teaches:
A system comprising:
Burns teaches a system and method for tracking hazardous waste. (Burns: abstract, paragraph [0002])
a waste management system comprising a communications interface to communicate with a network;
Burns further teaches a waste tracking management system 110 which may be in communication with the handheld 150, and which may comprise a communications interface connected to a processor which performs the functions of the system by executing code stored in a memory which may comprise a non-transitory computer readable storage medium. (Burns: paragraphs [0032, 34, 70], Fig. 1)
a processor coupled to the communications interface;
Burns further teaches a waste tracking management system 110 which may be in communication with the handheld 150, and which may comprise a communications interface connected to a processor which performs the functions of the system by executing code stored in a memory which may comprise a non-transitory computer readable storage medium. (Burns: paragraphs [0032, 34, 70], Fig. 1)
and a memory accessible to the processor, the memory to store data and to store processor-readable instructions that, when executed, cause the processor to:
Burns further teaches a waste tracking management system 110 which may be in communication with the handheld 150, and which may comprise a communications interface connected to a processor which performs the functions of the system by executing code stored in a memory which may comprise a non-transitory computer readable storage medium. (Burns: paragraphs [0032, 34, 70], Fig. 1)
receive data related to a Uniform Hazardous Waste Manifest (UHWM) form from a first computing device through the network;
Burns teaches that the manifest form used in the system may comprise EPA Form 8700-22, 8700-22A and therefore teaches a Uniform Hazardous Waste Manifest. (Burns: paragraphs [0030, 100, 114-115, 125]) Burns further teaches that the manifest may be displayed on the handheld which comprises the touchscreen. (Burns: paragraph [0028, 39, 54, 61-63, 97], Fig. 3) Burns further teaches signature fields on the 8700-22 and 8700-22A forms. (Burns: paragraph [0114-116]) Burns further teaches the receipt of a signature on the electronic UHWM form. (Burns: paragraph [0114-117, 120]) Burns further teaches that the form may be saved as a PDF file. (Burns: paragraphs [0039, 73]) Burns further teaches that the form may be sent to the appropriate parties including a waste management system. (Burns: paragraph [0011, 97, 116])
store the UHWM form in a data store within the memory;
 Burns teaches that the manifest form used in the system may comprise EPA Form 8700-22, 8700-22A and therefore teaches a Uniform Hazardous Waste Manifest. (Burns: paragraphs [0030, 100, 114-115, 125]) Burns further teaches that the manifest may be displayed on the handheld which comprises the touchscreen. (Burns: paragraph [0028, 39, 54, 61-63, 97], Fig. 3) Burns further teaches signature fields on the 8700-22 and 8700-22A forms. (Burns: paragraph [0114-116]) Burns further teaches the receipt of a signature on the electronic UHWM form. (Burns: paragraph [0114-117, 120]) Burns further teaches that the form may be saved as a PDF file. (Burns: paragraphs [0039, 73]) Burns further teaches that the form may be sent to the appropriate parties including a waste management system. (Burns: paragraph [0011, 97, 116])
With respect to the following limitation:
receive an updated version of the UHWM form from one of the first computing device or a second computing device through the network;
Burns teaches that the manifest form used in the system may comprise EPA Form 8700-22, 8700-22A and therefore teaches a Uniform Hazardous Waste Manifest. (Burns: paragraphs [0030, 100, 114-115, 125]) Burns further teaches that the manifest may be displayed on the handheld which comprises the touchscreen. (Burns: paragraph [0028, 39, 54, 61-63, 97], Fig. 3) Burns further teaches signature fields on the 8700-22 and 8700-22A forms. (Burns: paragraph [0114-116])  Burns further teaches that the signature may be compared to an exemplar signature in order to determine whether an appropriate signature has been obtained. (Burns: paragraph [0092-92]) Burns further teaches indexing the manifests using barcodes. (Burns: paragraph [0115]) Burns further teaches that as updates to the disposition of the manifest are made, the handheld may transmit them to the central system via a sync process. (Burns: paragraph [0109])  Burns, however, does not appear to explicitly teach that this is performed digitally by looking up an identifier associated with a previous version of the form to comparison to previously signed forms. 
Kim, however, teaches that a barcode stored in association with a previous version of a form may be used to reference a previous version of a form when signing, and the previous signature may be compared to the currently accepted signature in order to determine whether the two are sufficiently similar. (Kim: paragraphs [0066-70, 96-97]) Kim further teaches one or more alerts in the form of "pass or don't pass" indications may be given if the various values used to determine the similarity of the signature do not meet set criteria and similarity thresholds. (Kim: paragraph [0071-88]) Kim teaches combining the above elements with the teachings of Burns for the benefit of facilitating identification of a principle and preventing the repudiation of a signer of a contract in a later confirmation process. (Kim: paragraphs [0019-20]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim with the teachings of Burns to achieve the aforementioned benefits.  
Burns in view of Kim further teaches:
compare one or more first values of the UHWM form to one or more second values of the updated version of the UHWM form;
Burns teaches that the manifest form used in the system may comprise EPA Form 8700-22, 8700-22A and therefore teaches a Uniform Hazardous Waste Manifest. (Burns: paragraphs [0030, 100, 114-115, 125]) Burns further teaches that the manifest may be displayed on the handheld which comprises the touchscreen. (Burns: paragraph [0028, 39, 54, 61-63, 97], Fig. 3) Burns further teaches signature fields on the 8700-22 and 8700-22A forms. (Burns: paragraph [0114-116])  Burns further teaches that the signature may be compared to an exemplar signature in order to determine whether an appropriate signature has been obtained. (Burns: paragraph [0092-92]) Burns further teaches indexing the manifests using barcodes. (Burns: paragraph [0115]) Kim, as outlined above, teaches that a barcode stored in association with a previous version of a form may be used to reference a previous version of a form when signing, and the previous signature may be compared to the currently accepted signature in order to determine whether the two are sufficiently similar. (Kim: paragraphs [0066-70, 96-97]) Kim further teaches one or more alerts in the form of "pass or don't pass" indications may be given if the various values used to determine the similarity of the signature do not meet set criteria and similarity thresholds. (Kim: paragraph [0071-88]) The motivation to combine Kim persists.
and generate an alert in response to a difference between the one or more first values and the one or more second values.
 Burns teaches that the manifest form used in the system may comprise EPA Form 8700-22, 8700-22A and therefore teaches a Uniform Hazardous Waste Manifest. (Burns: paragraphs [0030, 100, 114-115, 125]) Burns further teaches that the manifest may be displayed on the handheld which comprises the touchscreen. (Burns: paragraph [0028, 39, 54, 61-63, 97], Fig. 3) Burns further teaches signature fields on the 8700-22 and 8700-22A forms. (Burns: paragraph [0114-116])  Burns further teaches that the signature may be compared to an exemplar signature in order to determine whether an appropriate signature has been obtained. (Burns: paragraph [0092-92]) Burns further teaches indexing the manifests using barcodes. (Burns: paragraph [0115]) Kim, as outlined above, teaches that a barcode stored in association with a previous version of a form may be used to reference a previous version of a form when signing, and the previous signature may be compared to the currently accepted signature in order to determine whether the two are sufficiently similar. (Kim: paragraphs [0066-70, 96-97]) Kim further teaches one or more alerts in the form of "pass or don't pass" indications may be given if the various values used to determine the similarity of the signature do not meet set criteria and similarity thresholds. (Kim: paragraph [0071-88]) The motivation to combine Kim persists.
As per claim 9, Burns in view of Kim teaches all of the limitations of claim 8, as outline above, and further teaches:
wherein: the UHWM form includes one or more first multi-dimensional signature values;
Burns teaches that the manifest form used in the system may comprise EPA Form 8700-22, 8700-22A and therefore teaches a Uniform Hazardous Waste Manifest. (Burns: paragraphs [0030, 100, 114-115, 125]) Burns further teaches that the manifest may be displayed on the handheld which comprises the touchscreen. (Burns: paragraph [0028, 39, 54, 61-63, 97], Fig. 3) Burns further teaches signature fields on the 8700-22 and 8700-22A forms. (Burns: paragraph [0114-116])  Burns further teaches that the signature may be compared to an exemplar signature in order to determine whether an appropriate signature has been obtained. (Burns: paragraph [0092-92]) Burns further teaches indexing the manifests using barcodes. (Burns: paragraph [0115]) Kim, as outlined above, teaches that a barcode stored in association with a previous version of a form may be used to reference a previous version of a form when signing, and the previous signature may be compared to the currently accepted signature in order to determine whether the two are sufficiently similar. (Kim: paragraphs [0066-70, 96-97]) Kim further teaches one or more alerts in the form of "pass or don't pass" indications may be given if the various values used to determine the similarity of the signature do not meet set criteria and similarity thresholds. (Kim: paragraph [0071-88]) The motivation to combine Kim persists.
and the updated version of the UHWM form includes one or more second multi-dimensional signature values including a version of the one or more first multi-dimensional signature values.
 Burns teaches that the manifest form used in the system may comprise EPA Form 8700-22, 8700-22A and therefore teaches a Uniform Hazardous Waste Manifest. (Burns: paragraphs [0030, 100, 114-115, 125]) Burns further teaches that the manifest may be displayed on the handheld which comprises the touchscreen. (Burns: paragraph [0028, 39, 54, 61-63, 97], Fig. 3) Burns further teaches signature fields on the 8700-22 and 8700-22A forms. (Burns: paragraph [0114-116])  Burns further teaches that the signature may be compared to an exemplar signature in order to determine whether an appropriate signature has been obtained. (Burns: paragraph [0092-92]) Burns further teaches indexing the manifests using barcodes. (Burns: paragraph [0115]) Kim, as outlined above, teaches that a barcode stored in association with a previous version of a form may be used to reference a previous version of a form when signing, and the previous signature may be compared to the currently accepted signature in order to determine whether the two are sufficiently similar. (Kim: paragraphs [0066-70, 96-97]) Kim further teaches one or more alerts in the form of "pass or don't pass" indications may be given if the various values used to determine the similarity of the signature do not meet set criteria and similarity thresholds. (Kim: paragraph [0071-88]) The motivation to combine Kim persists.
As per claim 11, Burns in view of Kim teaches all of the limitations of claim 8, as outline above, and further teaches:
wherein the processor-readable instructions cause the processor to: receive a second UHWM form from one or more of the first computing device or a second computing device;
Burns teaches that the manifest form used in the system may comprise EPA Form 8700-22, 8700-22A and therefore teaches a Uniform Hazardous Waste Manifest. (Burns: paragraphs [0030, 100, 114-115, 125]) Burns further teaches that the manifest may be displayed on the handheld which comprises the touchscreen. (Burns: paragraph [0028, 39, 54, 61-63, 97], Fig. 3) Burns further teaches signature fields on the 8700-22 and 8700-22A forms. (Burns: paragraph [0114-116])  Burns further teaches that the signature may be compared to an exemplar signature in order to determine whether an appropriate signature has been obtained. (Burns: paragraph [0092-92]) Burns further teaches indexing the manifests using barcodes. (Burns: paragraph [0115]) Burns further teaches that as updates to the disposition of the manifest are made, the handheld may transmit them to the central system via a sync process. (Burns: paragraph [0109]) Kim, as outlined above, teaches that a barcode stored in association with a previous version of a form may be used to reference a previous version of a form when signing, and the previous signature may be compared to the currently accepted signature in order to determine whether the two are sufficiently similar. (Kim: paragraphs [0066-70, 96-97]) Kim further teaches one or more alerts in the form of "pass or don't pass" indications may be given if the various values used to determine the similarity of the signature do not meet set criteria and similarity thresholds. (Kim: paragraph [0071-88]) The motivation to combine Kim persists.
store the second UHWM form in the datastore.
 Burns teaches that the manifest form used in the system may comprise EPA Form 8700-22, 8700-22A and therefore teaches a Uniform Hazardous Waste Manifest. (Burns: paragraphs [0030, 100, 114-115, 125]) Burns further teaches that the manifest may be displayed on the handheld which comprises the touchscreen. (Burns: paragraph [0028, 39, 54, 61-63, 97], Fig. 3) Burns further teaches signature fields on the 8700-22 and 8700-22A forms. (Burns: paragraph [0114-116])  Burns further teaches that the signature may be compared to an exemplar signature in order to determine whether an appropriate signature has been obtained. (Burns: paragraph [0092-92]) Burns further teaches indexing the manifests using barcodes. (Burns: paragraph [0115]) Burns further teaches that as updates to the disposition of the manifest are made, the handheld may transmit them to the central system via a sync process. (Burns: paragraph [0109]) Kim, as outlined above, teaches that a barcode stored in association with a previous version of a form may be used to reference a previous version of a form when signing, and the previous signature may be compared to the currently accepted signature in order to determine whether the two are sufficiently similar. (Kim: paragraphs [0066-70, 96-97]) Kim further teaches one or more alerts in the form of "pass or don't pass" indications may be given if the various values used to determine the similarity of the signature do not meet set criteria and similarity thresholds. (Kim: paragraph [0071-88]) The motivation to combine Kim persists.
As per claim 12, Burns in view of Kim teaches all of the limitations of claim 8, as outline above, and further teaches:
 a computing device comprising: a communications interface to communicate with a communications network;
Burns teaches a handheld which may comprise a tablet computer, laptop computer, computer, electronic device. (Burns: paragraph [0039]) Burns further teaches that the handheld may have a wireless communication interface. (Burns: paragraph [0037])
an input/output device including a touchscreen;
Burns teaches a handheld which may comprise a tablet computer, laptop computer, computer, electronic device. (Burns: paragraph [0039]) Burns further teaches that the handheld may comprise an input/output device including a touchscreen. (Burns: paragraph [0070])
a processor coupled to the network interface, the display, and the touch-sensitive interface;
Burns teaches a handheld which may comprise a tablet computer, laptop computer, computer, electronic device and therefore teaches the implementation of the handheld using a processor which performs the functioning of the system by executing code stored in memory which may comprise a non-transitory computer readable storage medium. (Burns: paragraph [0039]) Burns further teaches that the handheld may comprise an input/output device including a touchscreen. (Burns: paragraph [0070], Fig. 4)
and a memory accessible to the processor and configured to store data and processor- executable instructions that, when executed, cause the processor to:
Burns teaches a handheld which may comprise a tablet computer, laptop computer, computer, electronic device and therefore teaches the implementation of the handheld using a processor which performs the functioning of the system by executing code stored in memory which may comprise a non-transitory computer readable storage medium. (Burns: paragraph [0039]) Burns further teaches that the handheld may comprise an input/output device including a touchscreen. (Burns: paragraph [0070], Fig. 4)
provide an interface including the UHWM form to the touchscreen, the UHWM form including one or more fields, the one or more fields including a signature field to receive a digital signature;
Burns teaches that the manifest form used in the system may comprise EPA Form 8700-22, 8700-22A and therefore teaches a Uniform Hazardous Waste Manifest. (Burns: paragraphs [0030, 100, 114-115, 125]) Burns further teaches that the manifest may be displayed on the handheld which comprises the touchscreen. (Burns: paragraph [0028, 39, 54, 61-63, 97], Fig. 3) Burns further teaches signature fields on the 8700-22 and 8700-22A forms. (Burns: paragraph [0114-116]) Burns further teaches the receipt of a signature on the electronic UHWM form. (Burns: paragraph [0114-117, 120])c
receive data corresponding to the UHWM form including the digital signature;
Burns teaches that the manifest form used in the system may comprise EPA Form 8700-22, 8700-22A and therefore teaches a Uniform Hazardous Waste Manifest. (Burns: paragraphs [0030, 100, 114-115, 125]) Burns further teaches that the manifest may be displayed on the handheld which comprises the touchscreen. (Burns: paragraph [0028, 39, 54, 61-63, 97], Fig. 3) Burns further teaches signature fields on the 8700-22 and 8700-22A forms. (Burns: paragraph [0114-116]) Burns further teaches the receipt of a signature on the electronic UHWM form. (Burns: paragraph [0114-117, 120])
store the UHWM form in a datastore within the memory;
Burns further teaches that the form may be saved as a PDF file. (Burns: paragraphs [0039, 73])
and send the UHWM form and associated data to a waste management system through the communications network.
 Burns further teaches that the form may be sent to the appropriate parties including a waste management system. (Burns: paragraph [0011, 97, 116])
Claims 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Burns in view of Kim further in view of Diamond.
As per claim 10, Burns in view of Kim teaches all of the limitations of claim 8, as outline above, but does not appear to explicitly teach:
wherein the associated data includes the image data associated with a user of the first computing device.
 Diamond, however, teaches that in response to a user signing a form on a mobile delivery device, the device may be controlled to capture image or video data of the user signing on the device, and the two may be married and stored in a database for proof of delivery. (Diamond: paragraphs [0023, 27-29, 33-37] Figs 1, 2, 4) Diamond teaches combining the above elements with the teachings of Burns for the benefit of enabling a sending party to perform functions including identifying a party that may have fraudulently received the goods or services, or confirming that a party actually received the goods or services (which may useful if a party is attempting to claim that they did not receive the goods or services, and is therefore requesting a refund). (Diamond: paragraph [0007]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Diamond with the teachings of Burns to achieve the aforementioned benefits.
As per claim 13, Burns in view of Kim teaches all of the limitations of claim 12, as outline above, but does not appear to explicitly teach:
wherein the computing device further comprises a camera to capture image data associated with a user in response to receiving the digital signature.
 Diamond, however, teaches that in response to a user signing a form on a mobile delivery device, the device may be controlled to capture image or video data of the user signing on the device, and the two may be married and stored in a database for proof of delivery. (Diamond: paragraphs [0023, 27-29, 33-37] Figs 1, 2, 4) Diamond teaches combining the above elements with the teachings of Burns for the benefit of enabling a sending party to perform functions including identifying a party that may have fraudulently received the goods or services, or confirming that a party actually received the goods or services (which may useful if a party is attempting to claim that they did not receive the goods or services, and is therefore requesting a refund). (Diamond: paragraph [0007]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Diamond with the teachings of Burns to achieve the aforementioned benefits.
As per claim 14, Burns in view of Kim further in view of Diamond teaches all of the limitations of claim 13, as outlined above, and further teaches:
wherein the processor-executable instructions cause the processor to generate a multi-dimensional signature value including data determined form one or more of a date stamp, a time stamp, geophysical location data, the digital signature, the image data, or a previous multi-dimensional signature value.
 Diamond, as outlined above, teaches that in response to a user signing a form on a mobile delivery device, the device may be controlled to capture image or video data of the user signing on the device, and the two may be married and stored in a database for proof of delivery. (Diamond: paragraphs [0023, 27-29, 33-37] Figs 1, 2, 4) Diamond further teaches the association of the date, a timestamp, image data, the signature, and location data with the signature. (Diamond: paragraphs [0037-42], Figs. 1, 2, 4) The motivation to combine Diamond persists.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Burns in view of Diamond further in view of Asay et al. (U.S. PG Pub. NO. 20130325893; hereinafter "Asay").
As per claim 16, Burns in view of Diamond teaches:
automatically capturing, using the computing device, image data associated with each of the waste products and with a user operating the computing device;
 Burns teaches that the handheld may scan barcodes (capture image data) associated with each waste product to be transported. (Burns: paragraph [0055-56])
With respect to the following limitation:
automatically weighing each of the waste products;
 Burns teaches that the handheld may scan barcodes (capture image data) associated with each waste product to be transported. (Burns: paragraph [0055-56]) Burns further teaches that the weight of products may be entered into the form. (Burns: paragraph [0055-58]) Burns, however, does not appear to explicitly teach that the weighing is automatically performed and populated into the form.
Asay, however, teaches that a computing device 110 which may include a mobile device may communicate with a device 130 in order to weigh a shipment and automatically populate a shipment data field. (Asay: paragraphs [0030, 39], Fig. 1) It can be seen that each element is taught by either Burns in view of Diamond, or by Asay. Automatically populating a shipment data field based on captured weight data does not affect the normal functioning of the elements of the claim which are taught by Burns in view of Diamond. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Asay with the teachings of Burns in view of Diamond, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Burns in view of Diamond further in view of Asay further teaches:
automatically determining a classification for each of the waste products;
Burns teaches that as information regarding the type of waste is entered into the form, the system may automatically determine a classification for the products entered. (Burns: paragraph [0108]) Burns further teaches that a waste code corresponding to a type of waste may be determined via scanning a barcode and the form may be automatically populated with such. (Burns: paragraphs [0055-58])
and automatically populating the UHWM form based on the capturing, the weighing, and the determining.
 Burns teaches that the form may be populated with the determined waste materials based on the imaging and classifying. (Burns: paragraphs [0055-58, 108]) Asay, as outlined above, teaches that a computing device 110 which may include a mobile device may communicate with a device 130 in order to weigh a shipment and automatically populate a shipment data field. (Asay: paragraphs [0030, 39], Fig. 1) The motivation to combine Asay persists.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628